 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALONZO JOSEPH,                                    No. 2: 18-cv-3155 WBS KJN P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    E. HORWITZ, et al.,
15                       Defendants.
16

17          On August 29, 2019, the undersigned ordered plaintiff to pay the $400.00 filing fee within

18   thirty days. Thirty days passed from that date and plaintiff did not pay the filing fee.

19          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed.

20          These findings and recommendations are submitted to the United States District Judge

21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, plaintiff may file written objections

23   with the court and serve a copy on all parties. Such a document should be captioned

24   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

25   failure to file objections within the specified time may waive the right to appeal the District

26   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

27   Dated: October 18, 2019

28   jo3155.dis
                                                        1
